Mr. Justice Van Orsdel
delivered the opinion of the Court:
This is an appeal by Joseph Jameson and Frank Yesbera from the Commissioner of Patents in an interference proceeding. This controversy involves the right to a design patent on a table similar in construction to that described in the companion case between the same parties, No. 832. By stipulation the testimony taken is to be used in the consideration of both eases; hence, for the reasons given in the companion case, the decision of the Commissioner of Patents is affirmed, and the clerk is directed to certify these proceedings as by law required.

Affirmed.